Wade, J.
1. The jury are the sole judges as to the credibility of witnesses. The evidence of the woman alleged to have been assaulted was direct and positive, there were circumstances proved which tended to corroborate her story, and, the jury having resolved the questions, of fact against the defendant, this court is without inclination or lawful authority to set aside their finding.
2. In the absence of a timely written request, the failure of the court to charge the jury on a theory of defense raised solely by the defendant’s statement was not error. Allen v. State, 134 Ga. 380 (67 S. E. 1038) ; Robinson v. State, 135 Ga. 217, 218 (69 S. E. 113) ; Watson v. State, 136 Ga. 236, 239 (71 S. E. 122); Jackson v. State, 14 Ga. App. 608 (81 S. E. 905).
*342Decided October 20, 1914.
Conviction of assault; from Morgan superior court—Judge Park. May 9, 1914.
M. 0. Few, for plaintiff in error.
J. E. Pottle, solicitor-general, contra.
3. The charge of the court substantially covered all the issues with sufficient fullness, was clear and impartial, and is not for any reason assigned erroneous. Judgment affirmed. Roan, J., alsent.